IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-55,161-02



                 EX PARTE ERIC DEWAYNE CATHEY, Applicant



 REGARDING THE APPLICATION FOR WRIT OF HABEAS CORPUS FROM
    CAUSE NO. 713189-B IN THE 176 TH JUDICIAL DISTRICT COURT
                         HARRIS COUNTY

       Per curiam.

                                         ORDER

       We have before us an “Unopposed Motion to Grant Access to Records” filed by an

assistant attorney general regarding the writ record in this case. Due to the existence

throughout the record of sensitive information, this Court sealed the entire record in this

case. See T EX. R. A PP. P. Rule 9.10.

       Counsel for the State has now requested access to the record for the purpose of

replying to an appeal filed in the United States Supreme Court. We grant the State’s

motion to allow counsel or counsel’s representative, attorney general copy clerk Emily
                                                                                  Cathey - 2

Kaiser, access to the record for use in responding to the appellate proceedings. Counsel

or counsel’s designated representative may review and/or copy any portion of the record,

including any sealed documents.

       The record shall remain sealed, and counsel and his designated representative will

maintain the confidentiality of the record and will not release any portion of the record to

the public. The motion requesting access and this order shall not be sealed.

       IT IS SO ORDERED THIS THE 2 ND DAY OF APRIL, 2015.


Do Not Publish